Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 1 of 45 PageID #: 203



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                     )
  IN RE YUNJI INC., SECURITIES                       )    Case No. 1:19-cv-6403-LDH-SMG
  LITIGATION                                         )
                                                     )    CLASS ACTION
                                                     )
                                                     )    CONSOLIDATED AMENDED
                                                     )    COMPLAINT FOR VIOLATION OF
                                                     )    THE FEDERAL SECURITIES LAWS
                                                     )
                                                     )    DEMAND FOR JURY TRIAL
                                                     )
                                                     )
                                                     )
                                                     )

        Lead Plaintiff Shaji Mathew (“Plaintiff”), by and through his undersigned counsel, alleges

 the following upon information and belief, except as to those allegations concerning Plaintiff,

 which are alleged upon personal knowledge. Plaintiff’s information and belief is based upon,

 among other things, the investigation made by and through Plaintiff’s attorneys, which includes

 without limitation: (a) review and analysis of regulatory filings made by Yunji, Inc. (“Yunji”) with

 the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of press

 releases and media reports issued and disseminated by Yunji; and (c) review of other publicly

 available information, including analyst reports, concerning Yunji. Plaintiff believes that

 substantial evidentiary support will exist for the allegations set forth herein after a reasonable

 opportunity for discovery.

                                   NATURE OF THE CLAIMS

        1.      Plaintiff brings this federal securities class action on behalf of a class consisting of

 all persons who purchased and/or otherwise acquired Yunji ordinary shares of stock in the form of

 American Depository Shares (“ADSs”) pursuant or traceable to the Registration Statement filed

 in connection with Yunji’s initial public offering (“IPO”) on May 3, 2019.
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 2 of 45 PageID #: 204



        2.      In this action, Plaintiff asserts claims under Sections 11 and 15 of the Securities Act

 of 1933, 15 U.S.C. §§ 77k and 77o, (the “Securities Act”) against Yunji, certain current and former

 officers and directors of Yunji, and Yunji’s underwriters in the IPO.

        3.      On May 3, 2019, Yunji completed its IPO by selling its ordinary shares in the form

 of 11,217,447 ADSs to investors at $11.00 per ADS that were registered and offered pursuant to a

 registration statement on Form F-1 filed with the SEC on March 21, 2019 with the amendments

 made thereto (“Form F-1”), a registration statement on Form F-6 filed with the SEC on April 22,

 2019 (“Form F-6”), a registration statement on Form 8-A filed with the SEC on April 22, 2019

 (“Form 8-A”), and a final prospectus filed with the SEC on Form 424 on May 3, 2019 (the

 “Prospectus”). Collectively the Form F-1, Form F-6, Form 8-A, and the Prospectus shall be

 referred to as the “Registration Statement”).

        4.      The Registration Statement, however, contained untrue statements of material fact

 and/or omitted to state a material fact required to be stated therein pursuant to the regulations

 governing its preparation or necessary to make the statements therein not misleading.

        5.      First, the Registration Statement provided a materially misleading description of

 Yunji’s business. The Registration Statement disclosed that Yunji’s historical business and sales

 were based upon and were expected to be that of a first-party relationship model (“1P”) whereby

 Yunji would purchase or acquire goods from its suppliers to sell directly to consumers through

 Yunji’s platform. The Registration Statement, however, omitted material information concerning

 the third-party relationship model (“3P”) marketplace that Yunji launched and was promoting

 during the first quarter 2019 and prior to the IPO whereby Yunji suppliers and other vendors could

 sell their own products directly to Yunji’s customers (the “Marketplace”). The Registration

 Statement failed to disclose that the Marketplace and its 3P model had become and was planned



                                                    2
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 3 of 45 PageID #: 205



 to grow as a material portion of Yunji’s business and sales. The Registration Statement further

 failed to disclose that Yunji had actively promoted the Marketplace during the first quarter 2019

 and that sales had and were continuing to shift from its 1P model to the Marketplace’s 3P model.

 Instead, the Registration Statement provided minimal information regarding the launch of the

 Marketplace which omitted material information. Pursuant to Item 101 of Regulation S-K, 17

 C.F.R. § 229.101, the Registration Statement was required to describe the material aspects of

 Yunji’s business at the time of the IPO and moving forward. By omitting material facts that Yunji

 was under a duty to disclose as well as required to make its description of Yunji’s business not

 materially misleading, the Registration Statement violated Item 101 of Regulation S-K and Section

 7(a)(1) of the Securities Act, 15 U.S.C. § 77g(a)(1).

        6.      Second, the Registration Statement omitted to discuss the material ongoing trend

 of Yunji’s sales shifting from its 1P model to the Marketplace including the actual and expected

 effects on Yunji’s revenue. As a result of Yunji promoting the Marketplace during the first quarter

 2019 and the resulting shift in sales during the first quarter of 2019, Yunji’s revenue had already

 suffered a material decline from the fourth quarter 2018. This shift in sales to the Marketplace was

 reasonably expected to cause material declines in future quarters and, in fact, did cause, material

 declines in Yunji’s revenue in the second and third quarters 2019. As later stated by Yunji and its

 executives, Yunji’s declining revenue was a result of shifting sales from the 1P to the 3P model

 because Yunji recognized revenue for sales on the Marketplace on a net basis as compared a gross

 basis for the 1P model. As a result, the Registration Statement failed to identify and disclose known

 trends, events, demands, commitments and uncertainties that had or were reasonably likely to have

 a material effect on Yunji’s operating performance as required by Item 303 of Regulation S-K, 17

 C.F.R. § 229.303, and Section 7(a)(1) of the Securities Act.



                                                    3
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 4 of 45 PageID #: 206



        7.         Third, the Registration Statement contained untrue statements and/or omitted to

 state a material fact required to be stated therein or necessary to make the statements therein not

 misleading concerning Yunji’s products. In the Registration Statement, Yunji stated that it

 procured and offered “high-quality” and “carefully curated” products from its suppliers. These

 statements were untrue and/or misleading as evidenced by Yunji’s chief financial officer’s

 statement that during the second quarter 2019 (the quarter in which Yunji held its IPO) Yunji cut

 300 of its 1P merchandise suppliers, or roughly 22% of its 1,369 suppliers identified in the

 Registration Statement, because these suppliers’ products did not meet Yunji’s “standard” for

 “quality” and “user satisfaction.”

        8.         Pursuant to the Registration Statement, Plaintiff and other Class members

 purchased Yunji’s ordinary shares in the form of ADSs. Since its IPO, Yunji’s ADSs have declined

 in price from $11.00 per ADS to $4.37 per ADS on November 12, 2019.

        9.         To recover the losses he sustained, Plaintiff asserts strict liability claims under

 Sections 11 and 15 of the Securities Act against Yunji and certain current and former officers and

 directors of Yunji who signed the signed the Registration Statement, and the underwriters in the

 IPO.

                                    JURISDICTION AND VENUE

        10.        The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

 Securities Act.

        11.        This Court has jurisdiction over the subject matter of this action pursuant to Section

 22 of the Securities Act, 15 U.S.C. §77v, and 28 U.S.C. §1331.

        12.        Venue is proper in this District pursuant to Section 22 of the Securities Act and 28

 U.S.C. §1391(b) because certain of the acts alleged herein, including the dissemination of

 materially false and/or misleading information, occurred in this District.
                                                       4
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 5 of 45 PageID #: 207



        13.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

 Defendants, directly and/or indirectly, used the means and instrumentalities of interstate

 commerce, including but not limited to, the United States mail, interstate telephone

 communications and the facilities of the national securities exchange.

                                             PARTIES

 I.     The Lead Plaintiff

        14.     Lead Plaintiff Shaji Mathew purchased Yunji securities pursuant or traceable to the

 Registration Statement. Lead Plaintiff’s certification evidencing his transactions in Yunji

 securities at issue in this action was previously filed with the Court in connection with his motion

 for appointment as lead plaintiff and is incorporated herein by reference (ECF No. 13-1).

 II.    The Yunji Defendants

        15.     Yunji is Cayman Islands corporation with its principal executive offices located at

 15/F, South Building, Hipark Phase 2, Xiaoshan District Hangzhou 310000, Zhejiang Province,

 People’s Republic of China. Yunji is social e-commerce platform that sells its products to

 customers through its Yunji platform and third-parties’ products via Yunji’s Marketplace. Yunji’s

 ADSs are listed on the Nasdaq Global Market under the ticker symbol “YJ.”

        16.     Shanglue Xiao (“Xiao”) is Yunji’s founder, chairman of Yunji’s board of directors

 (“Board”), chief executive officer, and controlling shareholder. Xiao signed or authorized the

 signing of Yunji’s Form F-1, Form F-6, and Form 8-A.

        17.     Defendant Chen Chen (“Chen”) has served as Yunji’s chief financial officer

 (“CFO”) since May 2018. Chen signed or authorized the signing of Yunji’s Form F-1 and Form

 F-6.




                                                    5
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 6 of 45 PageID #: 208



        18.     Defendant Huan Hao (“Hao) has served as Yunji’s chief technology officer since

 its inception and as a director on the Board since February 2018. Hao signed or authorized the

 signing of Yunji’s Form F-1 and Form F-6.

        19.     Defendant Qingrong Kong (“Kong”) has served as a director on the Board since

 February 2018. Kong signed or authorized the signing of Yunji’s Form F-1 and Form F-6.

        20.     Defendant Yanhua Sun (“Sun”) has served as a director on the Board since

 February 2018. Sun signed or authorized the signing of Yunji’s Form F-1 and Form F-6.

        21.     Defendant Wei Ying (“Ying”) has served as a director on the Board since February

 2018. Ying signed or authorized the signing of Yunji’s Form F-1 and Form F-6.

        22.     Defendant Donald J. Puglisi (“Puglisi”) is a managing director of Yunji and its duly

 authorized representative in the United States. Puglisi signed or authorized the signing of Yunji’s

 Form F-1 and Form F-6.

        23.     Xiao, Chen, Hao, Kong, Sun, Ying, and Puglisi are collectively referred to as the

 “Individual Defendants.”

 III.   The Underwriter Defendants

        24.     Morgan Stanley & Co. LLC (“Morgan Stanley”) is located at 585 Broadway, New

 York, New York 10036. Morgan Stanley acted as an underwriter in the IPO. Morgan Stanley was

 obligated to purchase 4,730,000 ADSs from Yunji to sell to investors as part of the IPO.

        25.     Credit Suisse Securities (USA) LLC (“Credit Suisse”) is located at Eleven Madison

 Avenue, New York, New York 10010. Credit Suisse acted as an underwriter in the IPO. Credit

 Suisse was obligated to purchase 3,712,500 ADSs from Yunji to sell to investors as part of the

 IPO.




                                                   6
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 7 of 45 PageID #: 209



        26.     J.P. Morgan Securities LLC (“J.P. Morgan”) is located at 383 Madison Avenue,

 New York, New York 10179. J.P. Morgan acted as an underwriter in the IPO. J.P. Morgan was

 obligated to purchase 1,320,000 ADSs from Yunji to sell to investors as part of the IPO.

        27.     China International Capital Corporation Hong Kong Securities Limited (“CCC”) is

 located at 29th Floor, One International Finance Centre, 1 Harbour View Street, Central, Hong

 Kong. CCC acted as an underwriter in the IPO. CCC was obligated to purchase 990,000 ADSs

 from Yunji to sell to investors as part of the IPO.

        28.     Top Capital Partners Limited, doing business as Tiger Brokers, (“Top Capital”)

 acted as an underwriter in the IPO. Top Capital was obligated to purchase 247,500 ADSs from

 Yunji to sell to investors as part of the IPO.

        29.     Defendants Morgan Stanley, Credit Suisse, J.P. Morgan, CCC, and Top Capital are

 hereinafter collectively referred to as the “Underwriter Defendants.”

        30.     In conjunction with the IPO, the Underwriter Defendants (excepting Top Capital)

 entered into the “Underwriter Agreement” with Yunji. Pursuant to the Underwriter Agreement,

 Yunji would issue and sell to the Underwriter Defendants Yunji Class A ordinary shares in the

 form of ADSs. In turn the Underwriter Defendants would take delivery of the Class A ordinary

 shares in the form of ADSs to sell to investors. The Underwriting Agreement stated “that the

 Underwriters propose to make a public offering of their respective portions of the Offered ADSs

 as soon after the Registration Statement and this Agreement have become effective as in the

 Representatives’ judgment is advisable.”

        31.     In accordance with the Underwriter Agreement, the Underwriter Defendants

 offered and sold to investors Yunji ADSs. In exchange for their efforts, they received underwriting

 discounts and commissions from Yunji in the amount of $0.77 per ADS.



                                                       7
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 8 of 45 PageID #: 210



        32.     Yunji, the Individual Defendants, and the Underwriter Defendants are hereinafter

 collectively referred to as the “Defendants.”

                                 SUBSTANTIVE ALLEGATONS

 I.     BACKGROUND ALLEGATIONS

        A.      Yunji’s IPO

        33.     On March 21, 2019, Yunji filed its Form F-1 to register 155,250,000 Yunji Class

 A ordinary shares, par value US$0.000005 per share in order to offer and sell ADSs to investors

 in the IPO. These Class A ordinary shares would be deposited with Deutsche Bank Trust Company

 Americas (“Deutsche Bank”) to hold and underlie the ADSs. Thereafter, Yunji filed four

 amendments to the Form F-1 with the last amendment being filed on April 30, 2019. The Form F-

 1 was signed by each of the Individual Defendants. The Form F-1 and the Prospectus that were

 filed as part of the IPO contained untrue statements or omitted to state a material fact required to

 be stated therein or necessary to make the statements therein not misleading.

        34.     On April 22, 2019, Yunji filed its Form F-6 for the registration of 400,000,000

 ADSs. Each ADS represents 10 Yunji Class A ordinary shares registered on the Form F-1 and

 deposited with Deutsche Bank. Yunji was eligible to use form F-6 because the deposited Class A

 ordinary shares were registered under the Securities Act pursuant to the Form F-1.

        35.     The Form F-6 further provides that the Form F-1 and Form 8-A (which registered

 Yunji’s ordinary shares and the ADSs under Section 12(b) of the Securities Exchange Act of 1934)

 filed as part of the IPO are integral to the effectiveness of the Form F-6 by stating that “[f]ollowing

 the effectiveness of the registration statement on Form F-1 (File No. 333-230424) and the

 registration statement on Form 8-A covering the American Depositary Shares representing Class

 A ordinary shares of Yunji Inc. (the “Company”), the Company will be subject to the periodic

 reporting requirements of the United States Securities Exchange Act of 1934, as amended, and,

                                                     8
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 9 of 45 PageID #: 211



 accordingly, will file certain reports with, and will furnish certain reports to, the Commission.” As

 such, the Form F-6 was dependent upon the effectiveness of the Form F-1 which formed the basis

 of the Form F-6. Each of the Individual Defendants signed the Form F-6 in addition to the Form

 F-1.

        36.     Between April 22, 2019 and April 30, 2019, 2,726 copies of Yunji’s preliminary

 prospectus dated April 22, 2019 were distributed to underwriters, institutional investors, dealers,

 and others.

        37.     On April 30, 2019, Yunji requested that the SEC declare the effectiveness of the

 Form F-1 at 4:00 p.m. on May 2, 2019. At the requested date and time, the SEC declared the Form

 F-1 and dependent Form F-6 effective.

        38.     On May 3, 2019, Yunji filed the Prospectus. The Prospectus, which was

 incorporated into and part of the Form F-1, offered for sale the 11,000,000 ADSs registered by the

 Form F-6 and represented 110,000,000 Class A ordinary shares at $11.00 per ADS. The Prospectus

 further provided that an additional 1,650,000 ADSs were made available to the Underwriter

 Defendants, at their option, to satisfy any over-allotment in the IPO. The Registration Statement

 and Prospectus each provided that an ADS holder could withdraw from the depositary at any time

 the ten Yunji Class A ordinary shares that each ADS represents.

        39.     On May 3, 2019, Yunji completed its IPO by selling 11,000,000 ADSs with the

 Underwriter Defendants exercising their over-allotment option to purchase and sell an additional

 217,447 ADSs. Of the total 11,217,447 ADSs sold in the IPO, 6.4 million of these were subscribed

 for and allocated by the Underwriter Defendants to Yunji’s existing shareholders, Crescent Point

 and Trustbridge Partners and/or their affiliates.

        40.     As a result of the IPO, Yunji received net proceeds of $108.97 million.



                                                     9
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 10 of 45 PageID #: 212



         41.     Following the completion of the IPO, Yunji, its directors, executive officers, and

  existing shareholders were obligated to not sell any Yunji ADSs or ordinary shares for a period of

  180 days after May 3, 2019 pursuant to the lock-up agreement entered into by each of these

  individuals and entities prior to the completion of the IPO.

         42.     Upon the IPO, Yunji’s ADSs began to trade on the Nasdaq Global Marked under

  the trading symbol “YJ.”

         43.     On November 12, 2019, the date of the filing of first-securities class action

  complaint that commenced this consolidated action, Yunji ADSs closed at $4.37 per ADS.

         B.      The Registration Statement’s Description of Yunji

         44.     Yunji commenced its operations in May 2015. Yunji employs a social e-commerce

  platform whereby it relies heavily upon its customers and members to prompt other prospective

  and existing members and users to purchase Yunji’s “high-quality products” that were “carefully

  curated” and offered at “attractive prices” directly from Yunji.

         45.     The Yunji app is the primary mechanism Yunji relies upon to sell its merchandise

  to members and users. The app shows members and users what others are purchasing and what

  members are sharing. In the app, Yunji members are encouraged to provide product descriptions,

  reviews, and photos and videos about the goods they have purchased. Yunji’s members are also

  prompted to share information on the products they have purchased by sending invitations and

  recommendations to their social-media contacts. If a member’s social-media contact purchases the

  item, a member receives the advertised incentive on the product, such as Yunbi or Yun-coin, that

  can be used by the referring member on future purchases.




                                                    10
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 11 of 45 PageID #: 213



         46.     Accordingly, Yunji’s platform and app are designed to promote Yunji’s social e-

  commerce model which seeks to drive Yunji’s sales and membership growth as a result of its

  members’ efforts of marketing goods to their social media contacts.

         C.      The Registration Statement’s Description of Yunji’s Product Offerings and

                 Suppliers

         47.     The Registration Statement stated that Yunji sells a “balanced mix of products of

  mainstream brands, emerging brands and private labels on [its] platform” and offers a product

  range that includes beauty and personal care items, household goods, food and fresh produce,

  computer and electronics, apparel, bags and cases, baby and maternity products, and home

  appliances, amongst other items.

         48.     The Registration Statement detailed that Yunji provides three main sales formats to

  market products to customers: flash sales (daily sales of selected items); supermarket (online

  grocery store); and boutique virtual shops (branded items gathered into virtual shops).

         49.     Yunji’s stated that its business relies on “offering carefully curated high-quality

  products at attractive prices.” To do such, Yunji maintains a “carefully curated product selection”

  to offer on its platform by actively selecting and managing its roster of products and suppliers.

         50.     To offer Yunji’s desired mix of high-quality goods to customers, the Registration

  Statement disclosed that in 2018 Yunji offered customers on its platform 6,613 standard product

  units (“SPUs”) on an average daily basis. These SPUs were sourced from Yunji’s 1,369 third-party

  suppliers (as of December 31, 2018) and included various suppliers of mainstream and emerging

  brands, and Yunji’s manufacturing partners.

         51.     To identify customer trends, procure the products it offers for sale, and manage its

  SPUs and suppliers, Yunji relies upon a product procurement team of over 268 employees (26.5%


                                                    11
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 12 of 45 PageID #: 214



  of its total employees as of December 31, 2018). Per the Registration Statement, Yunji’s

  procurement team members “utilize unique insights into our users’ needs and preferences as they

  work with our suppliers” and rely upon their “extensive knowledge and understanding of existing

  and potential users’ needs and preferences, and our big data capabilities [to] enable us to better

  analyze market trends and understand customer behavior.” As a result of these and other benefits

  provided by Yunji to its suppliers, Yunji stated that this “establish[es] strong relationships” which

  translates into its products being offered at a better price.

          52.     The Registration Statement stated the importance of Yunji acquiring “high-quality

  product offerings” through its careful selection of suppliers:

          We believe it is crucial for us to carefully select the suppliers with high-quality
          product offerings, and empower them with our understanding of market trends and
          insights on customer behavior to better design products meeting customer
          preferences. We have adopted a set of selection guidelines for identifying potential
          suppliers. Our key supplier selection criteria include size, reputation, sales
          records among consumers similar to those in our user community, and product
          offerings. Once a potential supplier is identified, we conduct due diligence reviews
          on its qualifications. We generally choose to work with reputable brand owners
          with good track records and high-quality product offerings. For manufacturing
          partners producing private labels, we conduct on-site visits and examine
          candidates based on our selection criteria, including the relevant qualifications
          and governmental permits. We also conduct detailed factory auditing on the
          supplier’s manufacturing capability and production process to control product
          quality.

  Emphasis added.

          53.     According to the Registration Statement, once a supplier is vetted, Yunji continues

  to monitor the products it receives and sells from the supplier for quality control. To accomplish

  this Yunji: relies on its “dedicated team and stringent quality assurance and control procedures to

  ensure product quality and prevent counterfeit products”; “carefully scrutinize[s] the products

  before listing them on [its] platform”; inspects the products for quality issues when they are




                                                      12
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 13 of 45 PageID #: 215



  delivered to its warehouses, again before shipping to customers; and also “conduct[s] random

  periodic quality checks on [its] inventory.”

         54.     Additionally, Yunji continues to monitor its offered products on its platform, by

  evaluating the performance of each SPU and supplier. As stated in the Registration Statement,

  Yunji “review[s] and continually monitor[s] the performance of each SPU and supplier, and

  carefully manage the mix of products [it] offer[s], based on a number of metrics such as the

  preferences of users, revenue contribution and margin.” Yunji analyzes “in particular revenue

  contribution and margin, and suspend[s] and replace[s] SPUs with poor performance each month.”

         D.      The Registration Statement’s Description of Yunji’s Revenue Sources

         55.     As detailed in the Registration Statement, Yunji earns revenues from three main

  sources: (i) merchandise sales; (ii) sales of memberships; and (iii) “other revenues.”

         56.     In 2018, Yunji’s main revenue source was from the sale of merchandise under its

  1P model. In 2018, Yunji had $1.893 billion in total revenue of which 87.5% (RMB11,388,425,000

  or $1,656,378,000) was from merchandise sales, 11.9% (RMB 1,552,437,000 or $225,793,000)

  was from the sales of memberships, and 0.6% (RMB74,363,000 or $10,816,000) was from “other

  revenues” from third-party sales of tickets, mobile phones, hotel reservations, and insurance on

  Yunji’s platform.

         57.     According to the Registration Statement, Yunji’s largest source of revenue is from

  selling the carefully curated high-quality products from its vetted list of suppliers to customers on

  its platform. From these merchandise sales, Yunji recognizes revenue on a “gross basis,” meaning

  that the total price of the sale to the customer is recorded as revenue “net of value-added tax,

  discounts, coupons, incentives and return allowances.” Yunji recognizes sales of merchandise on




                                                     13
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 14 of 45 PageID #: 216



  gross basis because it has “control of the goods and has the ability to direct the use of goods to

  obtain substantially all the benefits.”

         58.     In addition to revenue, Yunji also reports “gross merchandise value” or “GMV” as

  a metric for evaluating its performance during a fiscal period. The Registration Statement defines

  “GMV” as “the total value of all orders paid and shipped for merchandise sold on [Yunji’s]

  platform, including the value of the merchandise sold as part of the membership packages, as well

  as the VAT and tax surcharges paid, regardless of whether the merchandises are returned and

  without taking into consideration any discounts and incentives.” In other words, GMV includes

  gross revenue plus the value of the merchandise sold as part of the membership packages, VAT

  and tax surcharges paid, any returns, and any discounts and incentives.

         E.      The Registration Statement’s Description of Yunji’s Marketplace

         59.     In the first quarter of 2019 (January 1, 2019 through March 31, 2019, inclusive)

  and prior to the IPO, Yunji launched as part of its platform the Marketplace whereby third-party

  merchants could market and sell their goods directly to Yunji’s customers and users.

         60.     The Registration Statement contained extremely limited information concerning

  the Marketplace. The Registration Statement disclosed that Yunji: (i) “launched the marketplace

  business model since the first quarter of 2019, and will continue to work with third-party online

  payment service providers to support the new initiatives”; (ii) “[b]y leveraging our large user base

  and power of social networks, we have launched the marketplace business model since the first

  quarter of 2019, allowing third-party merchants to sell their products on our platform to our

  members and users”; and (iii) “[t]o complement our existing direct sales business model, we have

  launched a marketplace business since the first quarter of 2019 whereby third-party merchants can

  sell products on our platform and pay us commissions on their sales.”


                                                    14
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 15 of 45 PageID #: 217



         61.     The Registration Statement did not discuss or disclose any existing or anticipated

  revenues, revenue recognition practices, or GMV for the Marketplace.

         F.      Relevant Statements Concerning Yunji’s Revenues, its Marketplace, and its

                 Suppliers After the IPO

                 i.     Yunji Reports its First Quarter 2019 Results

         62.     On June 4, 2019, just 32 days following the completion of the IPO, Yunji

  announced its first quarter 2019 financial results for the period ended March 31, 2019 via a press

  release that was also filed as a Form 6-K with the SEC (the “1Q2019 Press Release”). The first

  quarter had been completed by over a month at the time of the IPO.

         63.     In the financial statements presented in the 1Q2019 Press Release, Yunji reported

  total revenue of RMB3,385,555,000 which was RMB1,080,302,000 less than the

  RMB4,465,857,000 it reported for the fourth quarter 2018. Yunji also reported revenue from the

  sales of merchandise of RMB3,220,175,000 which was RMB296,918,000 RMB less than the

  RMB3,517,156,000 it reported for the fourth quarter 2018. The change in total revenue and

  revenue from the sales of merchandise equated to a 24.2% and 8.4% decrease, respectively, from

  the fourth quarter 2018.

         64.     In the 1Q2019 Press Release, Chen stated that during the first quarter 2019 that

  “many brands increasingly opted into our marketplace business model, which recognizes revenue

  on a net basis.” This resulted in revenue lagging behind GMV growth so that despite significant

  year-over-year growth in GMV, revenue declined. Indeed, Xiao attributed the 93.7% year-over-

  year quarter increase in GMV, in material part, to the “implementation of a new marketplace

  business model, and innovations to [Yunji’s] supply chain network.”

         65.     Specifically, the 1Q2019 Press Release announced:


                                                   15
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 16 of 45 PageID #: 218



            “Our strong growth in the first quarter of 2019 further validates our business model
            and demonstrates our successful track record,” said Mr. Shanglue Xiao, Chairman
            and Chief Executive Officer of Yunji. “Our GMV increased by 93.7% year over
            year during the quarter, mostly driven by the growth of our membership base,
            implementation of a new marketplace business model, and innovations to our
            supply chain network. In addition, we enhanced our user value proposition by
            leveraging our proprietary data and improving our product curation capabilities. All
            of these efforts should continue to drive future growth. ”

            “Our success in expanding the number of in-demand products on our platform was
            shown by the 53.2% year-over-over increase in revenues as well as improvements
            to both income from operations and net income. Additionally, our GMV growth
            exceeded our revenue growth as many brands increasingly opted into our
            marketplace business model, which recognizes revenue on a net basis. We also
            significantly improved our profitability by shifting our product mix towards private
            label and emerging brand products, both of which have higher margins. Meanwhile,
            our new marketplace business model has helped to reduce our working capital
            needs. Moving forward, we will continue to leverage our strong cash position and
            economies of scale to drive profitability,” said Mr. Chen Chen, Chief Financial
            Officer of Yunji.

  Emphasis added.

            66.    Later that same day before market open, Yunji held an earnings conference call to

  discuss its first quarter 2019 results (the “1Q2019 Conference Call”).

            67.    During the scripted portion of the 1Q2019 Conference Call, Xiao discussed the

  drivers in the first quarter 2019, including the launch of Yunji’s Marketplace. Specifically, Xiao

  stated:

            Secondly, through big data analysis and a better merchandising mix, we were able
            to increase our GMV by 93.7% in the first quarter. We continuously analyze a vast
            quantity of high [priority] data to assess member behavior and preference. In
            addition, we gathered real-time user feedback to enhance our merchandise mix.

            For example, during this process, we discovered that fresh sales alone could not
            satisfy all aspects of our member demands. Consequently, we launched two new
            sales formats, namely the marketplace model and the supermarket sales to
            significantly enhance our merchandise mix.

            Under the marketplace model, we partner with third-party retailers to provide
            users with a broader range of product selections such as apparel. On the
            supermarket sales model, we provide users with fast moving and more SKU
            products such as food to meet their daily needs. Both the marketplace and
                                                      16
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 17 of 45 PageID #: 219



         supermarkets sales formats have broadened the categories of products available
         on our platform, which in turn drove our GMV growth.

  Emphasis added.

         68.     Also during the scripted portion of the 1Q2019 Conference Call, Chen discussed

  Yunji’s revenue and GMV during the first quarter 2019, including Yunji’s promotion of the

  Marketplace. Specifically, Chen stated:

         Our revenues in the first quarter of 2019 increased by 53.2% year-over-year to
         RMB3.4 billion. Revenue from the net sales of merchandise accounted for 95.1%
         of our total revenues and increased by 60.8% to RMB3.2 billion from RMB2 billion
         in the first quarter of 2018.

         During the first quarter of 2019, we promoted our marketplace model, which
         contributed an increasing portion of our product sales, because the marketplace
         model recognize the revenue on a [net basis], our GMV growth outpaced our total
         revenue growth, as we seek to provide our members with more products of greater
         value at reasonable prices, we may further increase revenue contribution from
         our marketplace model going forward.

  Emphasis added.

         69.     Following the 1Q2019 Conference Call, J.P. Morgan issued its “Initiation” analyst

  report with a rating of “Overweight” and a price target at $14.00 (Dec-19).

         70.     In its business analysis section of its report, J.P. Morgan described Yunji as having

  the “following unique features: 1) membership-based model that leverages the power of social

  interaction; 2) incentivizing members to promote the platform and products with their social

  contacts; 3) offering carefully-curated high quality products at attractive prices.” Emphasis added.

  J.P. Morgan further noted that Yunji’s product mix shift with its “well-curated” items was a

  “positive driver” of Yunji’s business and that this would “drive margin improvement” for Yunji.

         71.     J.P. Morgan further described the revenue implications for Yunji’s traditional

  merchandise sales through its 1P model versus Yunji’s Marketplace’s 3P model. As J.P Morgan

  reported:


                                                    17
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 18 of 45 PageID #: 220



            Different revenue composition: Another factor restricting the application of P/S
            for Yunji’s valuation is the different revenue composition. The majority of Yunji’s
            business is 1P model, which owns inventory and recognizes full selling prices and
            cost of products sold, unlike the marketplace (3P) model, which only books
            commissions and service fees as revenue.

  Emphasis added in bold and italics.

            72.    Notably, J.P. Morgan stated that it expected Yunji’s total revenue growth to slow

  as compared to GMV given “more contribution from marketplace.” Specifically, J.P. Morgan

  projected that as a result of suppliers trending to the Marketplace and becoming a larger contributor

  to GMV that Yunji’s Marketplace would negatively and materially impact Yunji’s revenue in the

  future:

            Revenue

            We forecast Yunji’s total revenue to grow slower than GMV due to higher price
            discount and incentives paid to members, as well as more contribution from
            marketplace. Growth in 2019/20/21E will be at 51%/46%/38%, slower than 93%
            in 2018. The revenue mix will change mildly, with 1P revenue percentage edging
            down to 83% of total by 2021E from 88% in 2018. Membership program revenue
            as percentage of total will stay at 12%-13%. Marketplace revenue percentage will
            gradually rise to 3% by 2021E from nothing in 2018, while others will stay at less
            than 1% of total, based on our estimates.

  Emphasis added.

                   ii.     Yunji Reports its Second Quarter 2019 Results

            73.    On August 22, 2019, Yunji announced its second quarter 2019 financial results for

  the period ended June 30, 2019 via a press release that was also filed as a Form 6-K with the SEC

  (“2Q2019 Press Release”). At the time of the filing of the Prospectus on May 3, 2019, Yunji was

  already over 36% of the way through its second fiscal quarter.

            74.    In the 2Q2019 Press Release, Yunji announced that GMV during the second quarter

  increased to RMB8.2B “primarily due to an increase in GMV from the marketplace business,

  which recognizes revenues on a net basis and contributes to marketplace revenues” but that total


                                                      18
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 19 of 45 PageID #: 221



  revenues during the quarter declined to RMB 3,064.1 million “primarily due to a decrease in

  revenues from sales of merchandise, which recognizes revenues on a gross basis, as the Company

  shifted part of merchandise sales to its marketplace platform, which recognizes revenues on a net

  basis.” Additionally, the 2Q2019 Press Release discussed changes to Yunji’s suppliers as a result

  of the Marketplace launch.

         75.       Specifically, the 2Q2019 Press Release stated:

               Yunji Announces Second Quarter 2019 Unaudited Financial Results

         Hangzhou, CHINA, August 22, 2019 — Yunji Inc. (“Yunji” or the “Company”)
         (NASDAQ: YJ), a leading membership-based social e-commerce platform, today
         announced its unaudited financial results for the second quarter ended June 30,
         20191.

         Second Quarter 2019 Highlights

                  GMV in the second quarter of 2019 increased by 46.4% year over year to
                   RMB8.2 billion (US$1.2 billion) from RMB5.6 billion in the same period
                   of 2018, primarily due to an increase in GMV from the marketplace
                   business, which recognizes revenues on a net basis and contributes to
                   marketplace revenues. GMV related to the marketplace revenues in the
                   second quarter of 2019 was RMB 2.2 billion (US$ 0.3 billion), compared
                   with nil in the same period of 2018

                  Total revenues in the second quarter of 2019 was RMB3,064.1 million
                   (US$446.3 million), compared with RMB3,255.6 million in the same
                   period of 2018, primarily due to a decrease in revenues from sales of
                   merchandise, which recognizes revenues on a gross basis, as the
                   Company shifted part of merchandise sales to its marketplace platform,
                   which recognizes revenues on a net basis.

                                        *       *      *

         “We maintained a healthy growth rate in the second quarter, as we continued to
         optimize and upgrade our new marketplace business model. We also adjusted our
         supplier agreements to improve our value proposition to members. As we
         continued to carefully select new brands and curate quality products at attractive
         prices that best match member demand, our membership base further expanded
         during the second quarter. We are confident that our operational progress and
         membership expansion will help drive our future growth,” said Mr. Shanglue Xiao,
         Chairman and Chief Executive Officer of Yunji.

                                                     19
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 20 of 45 PageID #: 222



          “Since we initiated our marketplace business in early 2019, we have been fine
          tuning its business model. We plan to improve its operating efficiency in the
          coming quarters by gradually increasing the commission rate we charge our
          merchant partners. We will also maintain a healthy level of working capital to
          meet the liquidity need in operation and commitment. By doing so, we are confident
          that we will be able to deliver sustainable shareholder return for the long haul,” said
          Mr. Chen Chen, Chief Financial Officer of Yunji.

                                         *      *        *

          Second Quarter 2019 Unaudited Financial Results
          Total revenues was RMB3,064.1 million (US$446.3 million), compared with
          RMB3,255.6 million in the same period of 2018, which was primarily due to a
          decrease in revenues from sales of merchandise as the Company shifted part of
          merchandise sales to its marketplace platform. The Company’s marketplace
          platform recognizes revenues on a net basis and contributes to marketplace
          revenues, while its merchandise sales platform recognizes revenues on a gross
          basis and contributes to sales of merchandise, net.

                   Revenues from sales of merchandise, net decreased by 8.7% to
                    RMB2,731.6 million (US$397.9 million) from RMB2,993.4 million in the
                    same period of 2018, as part of merchandise sales shifted to the new
                    marketplace platform, partially offset by positive revenue impact of the
                    decrease of estimated refunds payable to members7.

                   Revenues from the membership program increased by 9.4% to
                    RMB267.6 million (US$39.0 million) from RMB244.5 million in the same
                    period of 2018, as membership base continued to grow.

                   Revenues from the marketplace business was RMB53.0 million (US$7.7
                    million), compared with nil in the same period of 2018, as the Company
                    launched the marketplace platform in the first quarter of 2019.

                   Other revenues decreased by 32.9% to RMB11.9 million (US$1.7 million)
                    from RMB17.7 million in the same period of 2018.

  Emphasis added in bold with italics.

          76.       In the financial statements presented in the 2Q2019 Press Release, Yunji reported

  total   revenue     of   RMB3,064,050,000      which       was   RMB321,505,000      less   than   the

  RMB3,385,555,000 it reported for the first quarter 2019. Yunji also reported revenue from the

  sales of merchandise of RMB2,731,597,000 which was RMB488,578,000 less than the


                                                      20
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 21 of 45 PageID #: 223



  RMB3,220,175,000 it reported for the first quarter 2019. The change in total revenue and revenue

  from the sales of merchandise equated to a 9.5% and 15.17% decrease, respectively, from the first

  quarter 2019.

         77.      Later that same day before market open, Yunji held an earnings conference call to

  discuss its second quarter 2019 results (“2Q2019 Conference Call”).

         78.      During the scripted portion of the 2Q2019 Conference Call, Chen explained that

  the continued trend of suppliers and sales moving to the Marketplace’s 3P model was reducing

  Yunji sales of merchandise revenue and Yunji’s total revenue. Specifically, Chen stated:

         Our GMV increased by 46.4% year-over-year in the second quarter of 2019 to CNY
         8.2 billion from CNY 5.6 billion in the same period of 2018. Our revenues in the
         second quarter of 2019 were CNY 3 billion compared with CNY 3.26 billion in the
         same period of 2018. Revenues from the net sales of merchandise was CNY 2.73
         billion, accounting for 89.1% of our total revenues, and decreasing by 8.7% in the
         same period of 2018. The year-over-year decrease in our quarterly revenues was
         due to the increasing popularity of our marketplace business among merchants.

         Our marketplace business was launched in the first quarter of 2019, and in the
         second quarter generated a total of CNY 53 million in revenues, representing
         1.9% of our total revenues. During the second quarter, we introduced more sales
         formats and that developed our marketplace business to meet the evolving
         demands of our members and users. Consequently, a portion of the revenues,
         which was previously generated from merchandise sales and recognized on gross
         basis, shifted to being generated from marketplace model and recognized on a
         net basis.

  Emphasis added.

         79.      During the question and answer portion of the 2Q2019 Conference Call, an analyst

  from Credit Suisse inquired about Yunji’s GMV growth rates and user metrics. In his response,

  Chen stated that Yunji forcibly eliminated 300 of its suppliers, a 22% reduction in the number of

  Yunji suppliers as of December 31, 2018, because their “quality” and “user satisfaction” did not

  meet Yunji’s “standard.” Chen further noted that the loss of these 300 suppliers would also impact

  Yunji’s revenue and profit. Specifically, Chen stated:


                                                    21
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 22 of 45 PageID #: 224



         Ivy Liu Crédit Suisse AG, Research Division – Analyst

         (foreign language) Ivy Liu on behalf of Tina. (foreign language) I’ll quickly
         translate myself. So I have 2 questions here. First is on GMV. Will the sequential
         growth rate be higher than this quarter’s 21%, given the seasonality in Q4, and will
         there be a spike? And second is, can management share some key user metrics, such
         as order frequency and engagement level in this quarter and going forward?

         Chen Chen Yunji Inc. – CFO & Compliance Officer

         Thank you. So I will take this question. So GMV, our competitive GMV increased
         the rate. Now we are more focused on the healthy member growth, and we are also
         focused on the user retention and the repurchase rate. So by doing that -- so first of
         all, we believe our GMV increase rates in both Q3 -- in Q3 will be a little bit higher
         than in Q2. And then in Q4, it will be further increased. And by doing that, we will
         enhance -- to achieve that goal, we will enhance our user retention and repurchase
         rates for members through a strategy of -- as we just mentioned that by increased -
         - by carefully curating products with price advantage to provide to our members
         and also by better developing private label products and exclusive products
         provided by brands and the factories and also by increasing the social interaction
         between our service managers with our members and users.

         So our goal is to increase our member values which we see is a long-term goal. And
         in this quarter, as you can see, the GMV increased ratio is not higher than Q1. That
         is because in Q2, we think, as a membership-based social e-commerce company,
         quality is the first priority for us. So in Q2, we eliminated around 300 brands out
         of Yunji in Q2 and the [1P] model. So these 300 brands, they can bring us revenue
         and also bring us profit. But due to the quality and the user satisfaction, it does
         not meet our standard. And so we eliminated them out. So this -- we believe this
         will benefit us in the long run because we want to insist -- our target is to increase
         the value of our members. I think this is to your first question.

  Emphasis added.

         80.     Later during the 2Q2019 Conference Call, a J.P. Morgan analyst asked about

  Yunji’s supply chain restructuring as part of launching the Marketplace and Yunji shifting its

  merchandise sales from the 1P model to the 3P model. In response, Chen discussed that Yunji had

  already began to “shift” some of its brands from its 1P model to the 3P Marketplace in the second

  fiscal quarter 2019 (which was already one-third completed as of the time of the IPO). Chen further

  indicated that Yunji forcibly shifted 1P suppliers to the Marketplace as part of its launch.

  Specifically, Chen stated:
                                                    22
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 23 of 45 PageID #: 225



         Andre Chang JP Morgan Chase & Co, Research Division – Analyst

         (foreign language) So I will translate by myself. I have 2 questions for the
         management. First is about the supply chain restructuring. Management mentioned
         about the shift from the 1P model to [3P] model. I’d like to know whether most of
         the transition has been done or there will be more to come.

         And also, management talking -- talked about the elimination of some less-good
         quality products. I’d like to know the process is done as well, or again, there will
         be some more impact in the second half. And for both issue, will that impact the
         margins in second half or not?....

         Chen Chen Yunji Inc. – CFO & Compliance Officer

         Okay. Thank you, Andre. For your first questions, we started to shift to the 1P
         model, some brands under the 1P model to 3P model in Q2, and we believe we
         still need some time to complete the transition. And going forward, we think we
         will not force brands under this model to 3P model.

  Emphasis added.

         81.     Following the 2Q2019 Conference Call, J.P. Morgan issued its analyst report titled

  Wait for uncertainties from business restructuring to settle; Downgrade to Neutral. In its report,

  J.P. Morgan not only downgraded Yunji to “Neutral” but also reduced its price target from $14.00

  (Dec-19) to $7.00 (Jun-20).

         82.     In its report, J.P. Morgan discussed the continued revenue declines as suppliers and

  sales trended to the Marketplace’s 3P model and as a result of Yunji cutting 300 suppliers due to

  “lower quality” products. J.P. Morgan noted that Yunji cut 300 suppliers despite the fact that

  certain of these suppliers’ products contributed “good sales” and revenues. Specifically, J.P.

  Morgan’s report stated:

         We believe Yunji’s GMV/revenue growth will continue to face uncertainties in
         2H19 after it reported disappointing YoY revenue decline in 2Q19, as the
         management is streamlining suppliers for better product offering, and adjusting
         the mix between 1P and 3P businesses, both of which are more aggressive than
         the management has indicated. Yunji’s growth potential beyond the short-term
         adjustment still exists given the stable increase of members, but there is no clear
         catalyst for share price upside during the transition period, in our view. We
         downgrade the stock to Neutral and lower Jun-20 PT to US$7.
                                                    23
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 24 of 45 PageID #: 226




           Restructuring on suppliers affects near-term GMV/revenue. The company
            phased out 300 suppliers with lower quality, and the process will continue in
            2H19 though with smaller impact. Yunji wants to enhance the platform’s
            attractiveness to members by focusing on 3-5 suppliers in each category, so it
            can have better bargaining power or more exclusive product offering. It is also
            adjusting the marketplace business, which contributed 27% of GMV in 2Q19
            from a negligible level in 1Q19. Some merchants which moved to marketplace
            may be redirected back to 1P model, and Yunji will revisit the take rate. 1P
            revenue dropped 9% YoY in 2Q19, but should resume growth in 2H19 by our
            forecast.

                                     *       *       *

           Downgrade to Neutral with Jun-20 PT US$7. Our PT is based on 18x 2020E
            P/E (from 24x), at 10% discount to the low-end of major ecommerce peers’
            range. Lower valuation reflects the slower growth, as we cut 2019/20E
            revenue by 17%/19%, while widened 2019E non-GAAP loss by 12%, and cut
            2020E profit by 26%, to 22%/29% below consensus. The US$20m share
            repurchase plan announced on August 28 should offer some near-term support
            to the share price.

                                     *       *       *

        We believe Yunji’s GMV/revenue growth will continue to face uncertainties in
        2H19 after it reported disappointing YoY revenue decline in 2Q19, as the
        management is streamlining suppliers for better product offering, and adjusting
        the mix between 1P and 3P businesses, both of which are more aggressive than
        the market expected earlier. Yunji’s growth potential beyond the short-term
        adjustment still exists given the healthy increase of members, but there is no clear
        catalyst for share price upside during the transition period, in our view.

        Our Jun20 PT of US$7 is based on 18x 2020E non-GAAP P/E, at 10% discount to
        the low-end high-growth China ecommerce peers’ valuation range, given the more
        uncertain growth outlook now.

                                     *       *       *

        Rising uncertainties after 2Q19 result

        Yunji reported 2Q19 result on August 22, and posted unexpected 6% YoY revenue
        decline. GMV grew 46% YoY (vs. 94% in 1Q19), but if we exclude RMB 2.2b
        from marketplace, which contributed very little in 1Q19, 1P and consignment
        GMV grew only 7% YoY. The sharp acceleration of growth led Yunji’s share
        price to drop nearly 40% in one week, while Alibaba and MSCI China dropped
        4%/2% respectively during the same period.

                                                  24
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 25 of 45 PageID #: 227




         The management attributed the slowdown to two reasons:

         1) The company phased out 300 suppliers with lower quality, as it wants to
         enhance the platform’s attractiveness to members by focusing on 3-5 suppliers in
         each category, so it can have better bargaining power or more exclusive product
         offering. However, some of these eliminated products enjoyed good sales, and it’s
         hard for the service managers/buyers to find other products to promote/buy
         immediately.

         2) More than expected merchants chose to shift from 1P to 3P marketplace model
         to enjoy attractive take rate at the initial stage, leading marketplace business to
         contribute 27% of GMV in 2Q19 from a negligible level in 1Q19. As 1P revenue
         is recognized on gross basis while 3P revenue is on net basis, the revenue booking
         will be lower even if the GMV amount is the same as long as 3P exposure is
         higher.
                                           *        *      *

         Revenue declined 6%YoY/9%QoQ to RMB 3,064, much worse than 53% YoY in
         1Q19. The slowdown was driven by sales of merchandise (-9%YoY/-15%QoQ,
         89% of total revenue, as some of 1P sales were shifted to 3P) and membership
         revenue (+10%YoY/%/+70%QoQ, 9% of total revenue). The bright spot is the
         marketplace revenue, which increased from nothing before this quarter to RMB
         53m (2% of total revenue). 1H19 revenue of RMB 6,450m has hit just 33%/25%
         of JPMe/consensus estimate for 2019.

         GMV grew 46%YoY/21%QoQ to RMB 8.2b, slower than 94% YoY in 1Q19. The
         increase was purely driven by marketplace GMV, which reached RMB 2.2b in
         2Q19, leaving 1P GMV at RMB 6b only, up only 7%YoY. Transacting members
         maintained stable growth, with 1.1m addition sequentially to 8.2m, while
         cumulative members added 1.8mQoQ to 10.8m, on track toward JPMe of 10m
         transacting members and 14m cumulative members by the end of 2019.

         Earnings revision

         We cut 2019/20E revenue by 17%/19% to reflect the slower GMV/revenue growth
         on the back of the business restructuring. We keep gross margins largely stable,
         while lowered 2019/20E non-GAAP operating margin by 0.5ppts, leading non-
         GAAP net margin to -1%/2.9% respectively, reflecting the deleveraging effect from
         smaller revenue size.

  Emphasis in bold with italics.




                                                   25
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 26 of 45 PageID #: 228



                  iii.   Yunji Reports its Third Quarter 2019 Results

         83.      On December 2, 2019, Yunji announced its third quarter 2019 financial results for

  the period ended September 30, 2019 via a press release that was also filed as a Form 6-K with the

  SEC (“3Q2019 Press Release”).

         84.      In the 3Q2019 Press Release, Yunji announced that GMV continued to increase

  while total revenue during the quarter declined to RMB2,773.1 million. The 3Q2019 Press Release

  noted that despite growing GMV during the third quarter, revenue was lower than the “same period

  of 2018, which was primarily due to a decrease in revenues from sales of merchandise as the

  Company shifted a portion of its merchandise sales to its marketplace business platform.”

         85.      Specifically, the 3Q2019 Press Release stated:

                Yunji Announces Third Quarter 2019 Unaudited Financial Results

         Hangzhou, CHINA, December 2, 2019 — Yunji Inc. (“Yunji” or the “Company”)
         (NASDAQ: YJ), a leading membership-based social e-commerce platform, today
         announced its unaudited financial results for the third quarter ended September 30,
         20191.

         Third Quarter 2019 Highlights

              GMV in the third quarter of 2019 increased by 69.8% year over year to
               RMB9.2 billion (US$1.3 billion) from RMB5.4 billion in the same period of
               2018 due to the Company’s broadening of product categories and focus on
               platform operations since the launch of its marketplace business model. GMV
               related to marketplace revenues was RMB3.2 billion (US$ 0.5 billion) in the
               third quarter of 2019, compared with nil in the same period of 2018.

              Total revenues in the third quarter of 2019 were RMB2,773.1 million
               (US$388.0 million), compared with RMB3,084.0 million in the same period
               of 2018, primarily due to a decrease in revenues from sales of merchandise,
               which recognizes revenues on a gross basis, as the Company shifted a portion
               of its merchandise sales to its marketplace business platform, which
               recognizes revenues on a net basis.

                                           *      *       *



                                                    26
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 27 of 45 PageID #: 229



        Mr. Shanglue Xiao, Chairman and Chief Executive Officer of Yunji, said, “We are
        pleased to report solid results for the third quarter of 2019. During the period, we
        continued to focus on curating products for our platform, carefully crafting and
        adhering to our criteria for each product segment. We were also successful in
        further advancing our merchandise sales and marketplace business models, both of
        which have significantly enhanced our core value proposition. For our marketplace
        business model, we further augmented our supply chain diversity by partnering
        with more well-known brands. Meanwhile, for our merchandise sales platform, our
        cooperation with emerging brands and incubation of private labels continued to
        make good progress as we further empowered these merchants to develop more
        high-quality and attractive products for members. Going forward, we are confident
        that these measures will underpin our continuing growth and path to profitability.”
        “During the third quarter, we focused on stimulating platform engagement and
        honing our operational efficiency by shifting merchandise sales model to
        marketplace business model. …” said Mr. Chen Chen, Chief Financial Officer of
        Yunji.

        Third Quarter 2019 Unaudited Financial Results

        Total revenues were RMB2,773.1 million (US$388.0 million), compared with
        RMB3,084.0 million in the same period of 2018, which was primarily due to a
        decrease in revenues from sales of merchandise as the Company shifted a portion
        of its merchandise sales to its marketplace business platform. Revenues
        generated on the marketplace business platform were recognized on a net basis
        and contributed to marketplace revenues, while revenues generated on the
        merchandise sales platform were recognized on a gross basis and contributed to
        sales of merchandise, net.

              Revenues from sales of merchandise, net decreased by 14.0% to
               RMB2,472.0 million (US$345.8 million) from RMB2,875.7 million in the
               same period of 2018. The decrease was due to a portion of merchandise
               sales shifted to the Company’s marketplace business platform as the
               Company continued to refine its resource allocation plan to further
               improve the operational efficiencies of its merchandise sales platform,
               marketplace business platform, and platform merchants.

              Revenues from the membership program increased by 16.3% to
               RMB206.7 million (US$28.9 million) from RMB177.8 million in the same
               period of 2018, as the Company’s membership base continued to grow.

              Revenues from the marketplace business were RMB86.3 million
               (US$12.1 million), compared with nil in the same period of 2018, as the
               Company launched its marketplace business platform in the first quarter
               of 2019, which continued to grow and improve its commission rate in the
               third quarter of 2019.


                                                  27
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 28 of 45 PageID #: 230



                   Other revenues decreased by 73.7% to RMB8.0 million (US$1.1 million)
                    from RMB30.6 million in the same period of 2018.

  Emphasis added in bold with italics.

          86.       In the financial statements presented in the 3Q2019 Press Release, Yunji reported

  total   revenue     of   RMB2,773,065,000      which    was   RMB290,985,000      less   than   the

  RMB3,064,050,000 it reported for the second quarter 2019. Yunji also reported revenue from the

  sales of merchandise of RMB2,471,967,000 RMB which was RMB259,630,000 less than the

  RMB2,731,597,000 it reported for the second quarter 2019. The change in total revenue and

  revenue from the sales of merchandise equated to a 9.5% and 9.5% decrease, respectively, from

  the second quarter 2019.

          87.       Later that same day before market open, Yunji held an earnings conference call to

  discuss its third quarter 2019 results (“3Q2019 Conference Call”).

          88.       During the scripted portion of the 3Q2019 Conference Call, Xiao again

  acknowledged that Yunji began in the first quarter 2019 (which ended over one month before the

  IPO) to optimize its “operational structure” and shift its business from the 1P merchandise sales

  model to the 3P Marketplace model. Specifically, Xiao stated:

          Now let me share with you our second competitive strategy: building on foundation
          of our dual business model encompassing both marketplace business and
          merchandise sales, our competitive differentiation can be summarized into 2 words:
          inclusiveness and focus.

          First, allow me to explain “inclusiveness” in more details. In the first quarter of
          2019, we have started to gradually optimize our operational structure and shift
          part of our business from merchandise sales to marketplace business model. In
          the light of the general public’s past misperception and disfavor of our business
          model shift, I would like to take this opportunity to explain from the operational
          efficiency perspective the myriad benefits of our dual business models that include
          both merchandise sales and marketplace business.

  Emphasis added.



                                                     28
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 29 of 45 PageID #: 231



         89.     During the scripted portion of the 3Q2019 Conference Call, Chen reinforced that

  Yunji’s revenues were again negatively impacted as a result of the trend of suppliers and sales

  shifting from Yunji’s 1P model to the 3P Marketplace. Specifically, Chen stated:

         Chen Chen Yunji Inc. – CFO

         Thank you, Shanglue. Hello, everyone. Before I go through our financial results
         with you, please note that all numbers stated in the following remarks are in RMB
         terms, and our percentage changes are on a year-over-year basis unless otherwise
         noted.

         During the third quarter of 2019, our GMV increased by 69.8% to CNY 9.2 billion,
         and our total revenue were CNY 2.77 billion compared with CNY 3.08 billion in
         the same period of 2018. Since its launch in the first quarter of 2019, our
         marketplace business platform has attracted a growing number of merchants
         interested in tagging to our massive user group. Additionally, some merchants
         from our merchandise sales platform have decided to move on to our marketplace
         business platform and therefore, have taken responsibility for the procurement,
         storage, and management of their own inventory. As a result of this transfer, a
         portion of our revenues previously generated on our merchandise sales platform
         and recognized on a gross basis was shifted to our marketplace business platform,
         which recognizes sales on a net basis.

         In the third quarter of 2019, revenues from net sales of merchandise were CNY
         2.47 billion, accounting for 89.1% of our total revenue. As we continue to attract a
         more popular brands to our marketplace business platform and improve our
         commission rate, revenues from our marketplace business were CNY 86.3 million
         compared with nil in the same period of 2018.

         During this quarter, as we continue to enhance our merchandising mix, refine our
         value proposition and engage more users through our diversified membership
         enrollment system, revenues from our membership program increased by 16.3% to
         CNY 206.7 million. Meanwhile, as some merchants move to our marketplace
         business platform, a portion of our product purchasing and storage activities was
         shifted back to the merchants, which reduced our costs related to activities such
         as inventory write-downs and merchandise procurement.

  Emphasis added.

         90.     During the question and answer portion of the 3Q2019 Conference Call, an analyst

  from Credit Suisse inquired about Yunji’s plan for the Marketplace’s contribution to GMV when

  Yunji stabilized it in 2020. In his response, Chen discussed that the intention was to balance the


                                                   29
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 30 of 45 PageID #: 232



  1P and 3P models at a 50/50 contribution rate to GMV. Specifically, Chen stated “we hope we can

  balance the 1P and the 3P business in the 50 to 50 in 2020.” Emphasis added.

         91.     Following the 3Q2019 Conference Call, J.P. Morgan issued its analyst report titled

  Ongoing business transition points to slower growth with better profitability; Stay Neutral. In its

  report, J.P. Morgan maintained its “Neutral” rating and $7.00 (Jun-20) price target and explicitly

  stated that Yunji had a “declining revenue trend YoY . . . as the company is still shifting more

  GMV from 1P model to marketplace (3P).” J.P. Morgan further concluded that Yunji’s revenue

  still “hasn’t hit the bottom as shift from 1P to 3P continues.” J.P. Morgan stated in its report:

         We believe it’s too early to bargain-hunt on Yunji: its declining revenue trend
         YoY is not over yet, as the company is still shifting more GMV from 1P model to
         marketplace (3P), a process we expect to be concluded in 1H20. It is difficult for
         investors to project normalized growth and profitability during the transition.
         However, we also think the path to profit has become clearer on the lighter business
         model and higher-margin product mix, with breakeven maybe coming earlier by
         4Q19. We expect Yunji’s valuation to benchmark Vipshop’s (VIPS, OW) on a
         similar strategy to focus on profit with stable growth. Current 2020 JPMe P/E of
         11x is fair until it can demonstrate strong reacceleration of growth. Stay Neutral
         with a new Dec-20 PT of US$4.5.

         Revenue hasn’t hit the bottom as shift from 1P to 3P continues. 3Q19 revenue
         declined another 10% YoY (following -6% YoY in 2Q19), dragged by 14% YoY
         drop of 1P sales, despite GMV growing 70% YoY to RMB 9.2b (vs +46% YoY in
         2Q19). We estimate 3P contributed over 1/3 of total GMV in 3Q19 vs 27% in
         2Q19. Management highlighted in the post-results call that 3P GMV may reach
         50% in 2020, as its 1P business will only focus on top SKUs with high
         quality/margins (in our view, private label/emerging brand products) and has
         continued to eliminate lower-quality suppliers. We forecast 4Q19 revenue will
         still drop 8% YoY, before returning to 16% YoY growth in 2020, and gross profit
         will also maintain the YoY declining trend in 4Q19 (-4% YoY vs -5% in 3Q19).

                                            *       *       *

         Revenue declined 10%YoY/9%QoQ to RMB 2,773, worse than 6% YoY drop in
         2Q19. The continuous weakness was driven by sales of merchandise (-14%YoY,
         89% of total revenue). Membership revenue (7% of total) remained lackluster,
         with +16%YoY/%. The bright spot remained marketplace revenue, which
         increased 62% QoQ to RMB 86m (3% of total revenue).



                                                     30
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 31 of 45 PageID #: 233



         GMV grew 70%YoY/12%QoQ to RMB 9.2b in 3Q19, rebounding from 46% YoY
         in 2Q19. The company didn’t disclose the breakdown this quarter, but we
         estimate the increase was still driven by marketplace GMV, which should
         contribute over 1/3 of total GMV in 3Q19 (vs 27% in 2Q19). Transacting
         members maintained stable growth, with 1.2m additions sequentially to 9.4m,
         while cumulative members added 1.5m QoQ to 12.3m, on track towards JPMe of
         10m transacting members and 14m cumulative members by the end of 2019.

  Emphasis added with bold and italics.

  II.    FALSE STATEMENTS AND OMISSIONS IN THE REGISTRATION
         STATEMENT

         A.       Description of Yunji’s Marketplace Business Segment

         92.      In describing Yunji’s business, the Registration Statement thoroughly discussed

  Yunji’s 1P business model of selling merchandise from its suppliers directly to its customers. The

  Business section of the Registration Statement, however, contained only two limited statements

  concerning Yunji’s Marketplace:

               a. In the subsection discussing “Our Strategies,” the Registration Statement stated:

                      In addition to our existing sales formats, we aim to further invest in other
                      sales formats, such as our supermarket sales format. We believe this can
                      further improve the shopping experience and help attract and retain
                      more members and users. By leveraging our large user base and power
                      of social networks, we have launched the marketplace business model
                      since the first quarter of 2019, allowing third-party merchants to sell
                      their products on our platform to our members and users.

               b. In the “Sales Format” subsection discussing the three sales formats by which Yunji

                  offers products (flash sale, supermarket, and boutique sales), the Registration

                  Statement did not claim or state that the Marketplace was its own sales format:

                      Boutique virtual shops      . We sell products of selected brands also
                      through virtual shops dedicated to the respective brands on our platform.
                      Through these boutique virtual shops, our members can purchase
                      branded products without the quantity and time limit of the flash sale
                      format. This sales format is a new initiative to meet demand of our
                      existing members and attract new members.



                                                      31
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 32 of 45 PageID #: 234



                     To complement our existing direct sales business model, we have
                     launched a marketplace business since the first quarter of 2019
                     whereby third-party merchants can sell products on our platform and
                     pay us commissions on their sales. We believe this can help further
                     expand our product offerings, improve the shopping experience, and
                     attract and retain more members and users.”

     Emphasis added.

         93.      The remainder of the Registration Statement only included one additional statement

  concerning the Marketplace. In a risk factor discussing “third-party online payment service

  providers,” the Registration Statement stated:

         We have launched the marketplace business model since the first quarter of 2019,
         and will continue to work with third-party online payment service providers to
         support the new initiatives. We cannot assure you that the PBOC or other
         governmental authorities will find our cooperation model with third-party online
         payment service providers with respect to the marketplace business model to be in
         compliance with the PBOC Notice. If required by the PBOC or other relevant
         governmental authorities in the future, we may need to adjust or suspend our
         cooperation model with third-party payment service providers, and be subject to
         fines and other sanctions.

         94.      Statements within the Registration Statement represented that Yunji’s business and

  business model was predominately a 1P merchandise sales model and that this would be the

  predominant business model for the foreseeable future. Specifically, when discussing revenues,

  the Registration Statement stated:

         Revenues generated from sales of most products on our platform are recorded as
         revenues from sale of merchandise, net of discounts, coupons, referral incentives
         provided to members, return allowances and VAT. We acquire products from
         suppliers and sell them to users. We expect revenue generated from sale of
         merchandise will continue to account for a majority of our total revenues.

         95.      Notably, the financial information contained in the Registration Statement

  evidenced Yunji’s strong revenue and growth from its 1P model with its merchandise sales

  growing from RMB699,262,000 in the first quarter 2017 to RMB4,465,857,000 in the fourth

  quarter 2018.


                                                    32
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 33 of 45 PageID #: 235



         96.      Furthermore, the Registration Statement, repeatedly represented that Yunji’s

  business was that of a seller of merchandise it acquired from suppliers:

         We primarily sell merchandise through its Yunji Apps. We present the revenue
         generated from its sales of merchandise on a gross basis as we have control of the
         goods and has the ability to direct the use of goods to obtain substantially all the
         benefits.

                                           *       *      *

         We source products from third-party suppliers for our online platform. We had
         1,369 suppliers as of December 31, 2018. Our suppliers include merchants of
         mainstream brands and emerging brands, and manufacturing partners we cooperate
         with. Maintaining strong relationships with these suppliers is important to the
         growth of our business. In particular, we depend significantly on our ability to
         procure products from suppliers on favorable pricing terms. We typically enter into
         one-year framework agreements with our suppliers on an annual basis, and these
         framework agreements do not ensure the availability of products or the continuation
         of particular pricing practices or payment terms beyond the end of the contractual
         term. In addition, our agreements with suppliers typically do not restrict the
         suppliers from selling products to others. We cannot assure you that our current
         suppliers will continue to sell products to us on commercially acceptable terms, or
         at all, after the term of the current agreement expires. Even if we maintain good
         relations with our suppliers, their ability to supply products to us in sufficient
         quantity and at competitive prices may be adversely affected by economic
         conditions, labor actions, regulatory or legal decisions, natural disasters or other
         causes.

         97.      In stark contrast to the detailed description of Yunji’s 1P model, the Registration

  Statement failed to provide any significant or material discussion of the 3P model or the

  Marketplace. In fact, the Registration Statement provided no indication of the current or future

  significance of the Marketplace to Yunji or its overall business model. Moreover, the Registration

  Statement lacked any description as to how the Marketplace would function beyond allowing third-

  parties to sell their products on Yunji’s platform in exchange for paying a commission on sales

  (i.e. the criteria for selecting and/or permitting goods and merchandisers to be offered on the

  Marketplace, how Yunji would position and promote the Marketplace relative to its traditional 1P

  model, etc.).


                                                    33
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 34 of 45 PageID #: 236



         98.     Item 101 (a) of Regulation S-K requires that a registrant “[d]escribe the general

  development of the business registrant…during the past five years” and “[i]n describing

  developments, information shall be given as to matters such as . . . any material changes in the

  mode of conducting business.” 17 C.F.R. §229.101(a)

         99.     Furthermore, Item 101(c)(1) of Regulation S-K requires that a registrant provide a

  detailed description of the material aspects of registrant’s business including the “business done

  and intended to done” and “to the extent material to an understanding of the registrant’s business

  taken as a whole, the description of each such segment shall include the information specified in

  paragraphs (c)(1)(i) through (x) of this section.” 17 C.F.R. §229.101(c)(1). Subsection (i) requires

  a description of “[t]he principal products produced and services rendered by the registrant in the

  segment and the principal markets for, and methods of distribution of, the segment’s principal

  products and services.” 17 C.F.R. §229.101(c)(1)(i). Subsection (ii) further requires “[a]

  description of the status of a product or segment . . . if there has been a public announcement of,

  or if the registrant otherwise has made public information about, a new product or segment that

  would require the investment of a material amount of the assets of the registrant or that otherwise

  is material.” 17 C.F.R. §229.101(c)(1)(ii).

         100.    In determining which information is required to be disclosed under Item 101(c), the

  instructions to Item 101 state:

         In determining what information about the segments is material to an
         understanding of the registrant's business taken as a whole and therefore
         required to be disclosed, pursuant to paragraph (c) of this Item, the registrant
         should take into account both quantitative and qualitative factors such as the
         significance of the matter to the registrant (e.g., whether a matter with a relatively
         minor impact on the registrant's business is represented by management to be
         important to its future profitability), the pervasiveness of the matter (e.g., whether
         it affects or may affect numerous items in the segment information), and the
         impact of the matter (e.g., whether it distorts the trends reflected in the segment
         information). Situations may arise when information should be disclosed about a

                                                    34
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 35 of 45 PageID #: 237



         segment, although the information in quantitative terms may not appear significant
         to the registrant's business taken as a whole.

  Emphasis added.

         101.    In violation of the Item 101’s disclosure requirements, the Registration Statement

  failed to disclose that: (i) the Marketplace was a material change in the mode of conducting

  business as the Marketplace was a fundamental change to Yunji’s overall business model; (ii)

  Yunji had promoted the Marketplace during the first quarter and that it shifted and would continue

  to shift suppliers, products and their corresponding sales from its historical and almost pure 1P

  business model to make the Marketplace 3P model a material part of Yunji’s business; (iii) the

  Marketplace was already of material importance to Yunji’s historically sole operating segment,

  because as later disclosed, based on the first quarter 2019 and Yunji’s promotion of the

  Marketplace during the quarter, that Yunji expected that the Marketplace would contribute 30%

  of GMV in 2019 and hoped that the Marketplace would contribute 50% of Yunji’s total GMV in

  2020, or alternatively, that the Marketplace was so material that it was in fact its own operating

  segment; and/or (iv) failed to provide the requisite description of the Marketplace as a new

  product/service that was material to Yunji’s business.

         B.      The Negative Impact on Yunji’s Revenue Caused by the Shift of Sales from

                 the 1P Model to the Marketplace Business Segment

         102.    At the time of the IPO, Yunji had promoted and experienced a shift of its

  merchandise sales to the Marketplace and was continuing to support this shift. This, in turn, had

  already materially and negatively impacted Yunji’s revenue and would continue to negatively

  impact Yunji’s revenue following the IPO.

         103.    Upon its launch in the first quarter 2019, Yunji began to promote the Marketplace

  and shift sales from its 1P model to the Marketplace. As a result of causing this shift to begin in

                                                    35
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 36 of 45 PageID #: 238



  the first quarter of 2019 by launching and promoting the Marketplace, total revenue for the quarter

  fell by 24.19% from the fourth quarter 2018. As the shift continued, Yunji’s total revenue

  continued to fall by 9.5% quarter over quarter in the second and third quarters 2019. As a result of

  the shift in sales to the Marketplace, by the end of the third quarter 2019 Yunji’s total revenue fell

  37.9% from the fourth quarter 2018 to the third quarter of 2019. Yunji’s declining revenue caused

  by the trend in sales shifting from the 1P model to the Marketplace is evident from the following

  chart:


                                                      DECLINING TOTAL REVENUE
                                       ¥6,000

                                       ¥5,500
     Total Revenue (RMB in millions)




                                       ¥5,000

                                       ¥4,500

                                       ¥4,000

                                       ¥3,500                                           Marketplace
                                                                                         Launched
                                       ¥3,000                                             During
                                                                                          1Q2019
                                       ¥2,500

                                       ¥2,000
                                           1Q2018      2Q2018        3Q2018       4Q2018         1Q2019             2Q2019   3Q2019
                                                                                                         IPO
                                                                               Quarter Ended          May 3, 2019



                                        104.    The Registration Statement did not describe that Yunji had and was continuing to

  experience a shift of its sales to the company’s Marketplace and the manner in which this shift had

  and was reasonably expected to materially impact the company’s revenue.

                                        105.    Item 303 of Regulation S-K, requires, in pertinent part, that a registrant “describe

  any known trends or uncertainties that have had or that the registrant reasonably expects will have


                                                                                   36
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 37 of 45 PageID #: 239



  a material favorable or unfavorable impact on net sales or revenues or income from continuing

  operations.” 17 C.F.R. § 229.303(a)(3)(ii). “A disclosure duty exists where a trend, demand,

  commitment, event or uncertainty is both (1) presently known to management and (2) reasonably

  likely to have material effects on the registrant’s financial condition or results of operation.”

  Management’s Discussion and Analysis of Financial Condition, Securities Act Release No. 6835

  (May 18, 1989), Fed. Sec. L. Rep. (CCH) Par. 72,436, at 62,143, reprinted at Par. 73,193, at

  62,842.

            106.   The instruction for Item 303(a)(3) provides that this “discussion and analysis shall

  focus specifically on material events and uncertainties known to management that would cause

  reported financial information not to be necessarily indicative of future operating results or of

  future financial condition. This would include descriptions and amounts of (A) matters that would

  have an impact on future operations and have not had an impact in the past, and (B) matters that

  have had an impact on reported operations and are not expected to have an impact upon future

  operations.”

            107.   By failing to make these required disclosures, the Registration Statement violated

  Regulation S-K and Section 7(a)(1) of the Securities Act.

            C.     Product Suppliers Were Below Internal Quality Standards

            108.   In the Registration Statement, Yunji stated that it believes that it “is crucial” for it

  to “carefully select the suppliers with high-quality product offerings” so that it can offer “carefully

  curated” products. Throughout the Registration Statement the “high quality” and “careful

  curation” of Yunji’s products was repeatedly represented.

            109.   Specifically, the Registration Statement stated that Yunji:




                                                       37
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 38 of 45 PageID #: 240



           a. “had 1,369 suppliers as of December 31, 2018” which implied that these suppliers

               provided Yunji with “high-quality” products that were “carefully curated” by

               Yunji;

           b. “offer[s] high-quality products at attractive prices and incentivize our members to

               promote our platform and share our products with their social contacts”;

           c. has a “flagship Yunji app is used by our members and non-member users to

               discover, explore and purchase a wide range of high-quality products at attractive

               prices and to access other membership features and benefits”;

           d. “offer[s] broad coverage of product categories to cater to the various daily needs of

               our users and their households, but provide carefully curated items within each

               category to meet the preferences of our users”;

           e. “pioneered a unique membership-based social e-commerce model, offering a

               curated selection of high-quality products at attractive prices”;

           f. “offer[s] a carefully curated selection of quality products at attractive prices on

               our platform to help fulfill the various daily needs of our users and their households

               based on our understanding of their preferences”;

           g. “offers a selection of high-quality products covering a broad range of categories at

               attractive prices through its e-commerce platform”;

           h. Within each product category, we offer carefully curated items meeting the

               preferences of our users with attractive pricing”; and

           i. has a “carefully curated product selection.”

  Emphasis added.




                                                  38
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 39 of 45 PageID #: 241



         110.    The above statements emphasized in paragraph 109 were untrue because, as of May

  3, 2019, 300 of Yunji’s 1,369 suppliers were in fact not providing “high-quality product offerings”

  and did not meet the “careful[] curat[ion]” standards maintained by Yunji internally, as confirmed

  by Chen during the 2Q2019 Conference Call. Accordingly, although Yunji stated that its items

  were “high-quality” and “carefully curated,” approximately 22% of Yunji’s suppliers were

  supplying goods that did not meet Yunji’s “standard” for “quality” and “user satisfaction.”

                                CLASS ACTION ALLEGATIONS

         111.    Plaintiff brings this action on behalf of all persons who purchased and/or otherwise

  acquired Yunji ordinary shares of stock in the form of ADSs pursuant or traceable to the

  Registration Statement filed in connection with the IPO (the “Class”). The Class excludes Yunji,

  the Individual Defendants, and each of their immediate family members, legal representatives,

  heirs, successors or assigns, and any entity in which they have or had a controlling interest, and

  the Underwriter Defendants.

         112.    The Class members are so numerous that joinder of all members is impracticable.

  The number of Yunji ADS that were registered and sold pursuant to and/or traceable to the

  Registration Statement was 11,217,447. Following the IPO, Yunji’s ADSs were actively traded on

  the Nasdaq Global Market. While the exact number of Class members is unknown to Plaintiff at

  this time and can be ascertained only through appropriate discovery, Plaintiff believes that there

  are thousands if not tens of thousands of Class members. Record owners and other Class members

  may be identified from records maintained by Yunji, the ADS depositary, or Yunji’s transfer agent

  and may be notified of the pendency of this action by mail, using the form of notice similar to that

  customarily used in securities class actions.

         113.    Plaintiff’s claims are typical of the claims of the Class members as all Class

  members were similarly affected by the Defendants’ wrongful conduct in violation of the federal
                                                    39
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 40 of 45 PageID #: 242



  securities laws complained of herein. Plaintiff purchased and/or acquired Yunji ADSs pursuant to

  or traceable to the Registration Statement. The manner in which Plaintiff’s sustained damages in

  connection with each security that they held was similar, if not identical, to other Class members

  who purchased or acquired Yunji ADSs.

          114.   Plaintiff has and will continue to fairly and adequately protect the interests of the

  Class members.

          115.   Plaintiff has retained counsel competent and experienced in class and securities

  litigation.

          116.   Plaintiff has no interests antagonistic to or in conflict with those of the Class.

          117.   Common questions of law and fact exist as to all Class members and predominate

  over any questions solely affecting individual Class members. Among the questions of law and

  fact common to the Class are:

                 (a)    whether the Registration Statement contained untrue statements of material

                        fact or omitted to state a material fact necessary to make the statements

                        therein not misleading;

                 (b)    whether the Registration Statement omitted to state a material fact required

                        to be stated therein; and

                 (c)    whether the Class members have sustained damages and, if so, what is the

                        proper measure of damages.

          118.   A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden




                                                     40
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 41 of 45 PageID #: 243



  of individual litigation make it impossible for Class members to individually redress the wrongs

  done to them.

            119.   There will be no difficulty in the management of this action as a class action.

  COUNT I: VIOLATIONS OF SECTION 11 OF THE SECURITIES ACT AGAINST ALL
                              DEFENDANTS

            120.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

  herein.

            121.   This claim is brought against all Defendants on behalf of Plaintiff and other

  members of the Class persons who purchased and/or otherwise acquired Yunji ordinary shares of

  stock in the form of ADSs pursuant or traceable to the Registration Statement filed in connection

  with the IPO (and the documents incorporated therein or dependent upon), and were damaged by

  the acts alleged herein.

            122.   As part of the IPO through the Registration Statement, Yunji registered and offered

  up to the aggregate of 12,650,000 ADSs, and sold to investors approximately 11,217,447 of these

  ADSs in the IPO. Yunji was the issuer of the ADSs pursuant to the Registration Statement within

  the meaning of Section 11 of the Securities Act.

            123.   The Individual Defendants each signed the Registration Statement.

            124.   Yunji ADSs were issued and sold pursuant to the Registration Statement (and the

  documents incorporated by reference thereto). All purchases or acquisitions of Yunji ADSs by

  investors were a result of the issuance of the Registration Statement and the ordinary shares and

  ADSs registered thereunder. As a result thereof, each ADS sold to investors by Yunji at the time

  of the closing of the IPO is traceable to the Registration Statement.

            125.   The Registration Statement contained untrue statements of material fact and

  omitted to state material facts required to be stated therein or necessary to make the statements


                                                      41
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 42 of 45 PageID #: 244



  therein not misleading. The facts misstated and omitted would have been material to a reasonable

  person reviewing the Registration Statement.

          126.      As the issuer and registrant of the ordinary shares and the ADSs, Yunji is strictly

  liable for any untrue statements of a material fact or omissions to state a material fact required to

  be stated therein or necessary to make the statements therein not misleading contained in the

  Registration Statement. None of the Individual Defendants or the Underwriter Defendants made a

  reasonable investigation or possessed reasonable grounds for the belief that the statements

  contained in the Registration Statement were accurate and complete in all material respects.

          127.      Plaintiff and the members of the Class purchased and/or otherwise acquired Yunji

  ordinary shares of stock in the form of ADSs pursuant or traceable to the Registration Statement

  and were damaged thereby as the price of the Yunji ADSs have declined following the IPO from

  $11.00 to $4.27.

          128.      Plaintiff and the members of the Class did not know, nor in the exercise of

  reasonable diligence could they have known, of the untrue statements of material facts or

  omissions of a material fact required to be stated therein or necessary to make the statements

  therein not misleading in the Registration Statement when they purchased or acquired their Yunji

  ADSs.

          129.      This claim is brought within one year after the discovery of the untrue statements

  and omissions and within three years after the issuance of the Registration Statement.

          130.      By reason of the foregoing, Yunji, the Individual Defendants, and the Underwriter

  Defendants are liable to Plaintiff and the members of the Class pursuant to Section 11 of the

  Securities Act.




                                                      42
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 43 of 45 PageID #: 245



    COUNT II: VIOLATIONS OF SECTION 15 OF THE SECURITIES ACT AGAINST
                      THE INDIVIDUAL DEFENDANTS

         131.    Plaintiff repeats and realleges each and every as if fully set forth herein.

         132.    This claim is brought pursuant to Section 15 of the Securities Act against the

  Individual Defendants on behalf of Plaintiff and the other members of the Class persons who

  purchased and/or otherwise acquired Yunji ordinary shares of stock in the form of ADSs pursuant

  or traceable to the Registration Statement filed in connection with the IPO and were damaged by

  the acts alleged herein.

         133.    As alleged herein, Yunji and the Individual Defendants violated the Securities Act

  by issuing the Registration Statement which included materially untrue statements of fact and

  omitted to state material facts required to be stated therein or necessary to make the statements

  therein not misleading.

         134.    The Individual Defendants were controlling persons of Yunji when the Registration

  Statement was filed and became effective due to their senior executive positions, their positions

  on Yunji’s Board, their direct involvement in Yunji’s day-to-day operations; and their participation

  in, and preparation of, the Registration Statement, including the Prospectus.

         135.    By virtue of their exercise of control over Yunji, the Individual Defendants had the

  power to influence and control, and did influence and control, directly or indirectly, the decision-

  making of Yunji, including the content of Yunji’s Registration Statement, including the

  Prospectus.

         136.    The Individual Defendants did not make a reasonable investigation or possess

  reasonable grounds for the belief that the Registration Statement was accurate and complete in

  compliance with the requirements of the Securities Act.




                                                     43
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 44 of 45 PageID #: 246



          137.    This claim is brought within one year after the discovery of the untrue statements

  and omissions, and within three years after the sale of Yunji’s ADSs to Plaintiff.

          138.    By reason of the foregoing, the Individual Defendants are liable to Plaintiff and the

  members of the Class for violations of Section 15 of the Securities Act.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment on their behalf and on behalf

  of the Classes herein, adjudging and decreeing that:

          A.      This action may proceed as a class action, with Plaintiff as the designated Class

  representatives and Plaintiff’s counsel designated as Class Counsel;

          B.      Plaintiff and the members of the Class recover damages sustained by them, as

  provided by law, and that a judgment in favor of Plaintiff be entered against the Defendants, jointly

  and severally, in an amount permitted pursuant to such law;

          C.      Plaintiff and members of the Class be awarded pre-judgment and post-judgment

  interest, and that such interest be awarded at the highest legal rate from and after the date of service

  of the initial complaint in this action;

          D.      Plaintiff and members of the Class recover their costs of this suit, including

  reasonable attorneys’ fees as provided by law; and

          E.      Plaintiff and members of the Class receive such other and further relief as may be

  just and proper.

                                             JURY DEMAND

          Plaintiff demands a trial by jury.




                                                      44
Case 1:19-cv-06403-LDH-SMG Document 30 Filed 03/19/20 Page 45 of 45 PageID #: 247



   Dated: March 19, 2019                     Respectfully submitted,

                                             LEVI & KORSINSKY, LLP

                                             s/ Adam M. Apton          .
                                             Nicholas I. Porritt
                                             Adam M. Apton
                                             55 Broadway, 10th Floor
                                             New York, New York 10006
                                             Telephone: (212) 363-7500
                                             Facsimile: (212) 363-7171
                                             Email: nporritt@zlk.com
                                             Email: aapton@zlk.com

                                             Alexander A. Krot III
                                             1101 30th Street, NW
                                             Suite 115
                                             Washington, D.C. 20007
                                             Telephone: (202) 524-4290
                                             Facsimile: (212) 363-7171
                                             Email: akrot@zlk.com
                                              (pro hac vice to be submitted)


                                             Attorneys for Lead Plaintiff Shaji Mathew
                                             and Lead Counsel for the Class




                                        45
